In The

                                  Court of Appeals
                        Ninth District of Texas at Beaumont
                              ____________________
                                 NO. 09-17-00372-CR
                              ____________________

                KENNETH WAYNE MCCREIGHT, Appellant

                                         V.

                          THE STATE OF TEXAS, Appellee

_______________________________________________________           ______________

                        On Appeal from the 75th District Court
                               Liberty County, Texas
                             Trial Cause No. CR33154
________________________________________________________________________

                            MEMORANDUM OPINION

      In this appeal, Kenneth Wayne McCreight’s appellate counsel filed a brief in

which she contends no arguable grounds can be advanced to support a decision

reversing McCreight’s conviction for the unlawful possession of a firearm. See Tex.

Penal Code Ann. § 46.04(a) (West 2011). The trial court sentenced McCreight to

four years in prison.




                                          1
      The attorney appointed to represent McCreight in his appeal filed an Anders

brief presenting counsel’s professional evaluation of the record. See Anders v.

California, 386 U.S. 738, 744 (1967). Counsel asserts she reviewed the trial

proceedings; she also discusses the evidence adduced at trial, points out the location

in the record where pertinent testimony can be found, discusses trial objections and

rulings, and concludes any further efforts to pursue an appeal would be frivolous.

See id.; High v. State, 573 S.W.2d 807, 810–11 (Tex. Crim. App. 1978). After

reviewing McCreight’s Anders brief, we granted an extension of time to allow

McCreight to file a pro se response. However, no response was filed.

      After reviewing the appellate record and the Anders brief filed by McCreight’s

counsel, we agree with counsel’s conclusion that an appeal on the current record

would be frivolous. Therefore, it is not necessary we appoint new counsel to re-brief

McCreight’s appeal. Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991) (requiring the court of appeals to appoint other counsel only if it determines

there are arguable grounds for the appeal). Given our conclusion no arguable

grounds exist to support McCreight’s appeal, we affirm the trial court’s judgment.1




      1
         McCreight may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          2
      AFFIRMED.



                                                 _________________________
                                                      CHARLES KREGER
                                                           Justice

Submitted on June 6, 2018
Opinion Delivered October 3, 2018
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




                                       3